Citation Nr: 1604462	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  11-08 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for colon cancer.

2.  Whether new and material evidence has been received to reopen service connection for intestinal cancer.

3.  Whether new and material evidence has been received to reopen a claim for compensation benefits under the provisions of 38 U.S.C. § 1151, relating to treatment at a Department of Veterans Affairs facility in 1999.

4.  Entitlement to service connection for prostate cancer.

5.  Entitlement to an increased rating, greater than 70 percent, for posttraumatic stress disorder (PTSD).

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Scott Schermerhorn, Attorney


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service with the United States Air Force from August 1968 to January 1970.  
 
These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2009, July 2009, and May 2014 decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was originally scheduled for a video conference hearing before a Veterans Law Judge (VLJ) in November 2015.  In October 2015, his representative contacted VA to request that the hearing be rescheduled, due to the representative's unavailability.  Regrettably, the hearing was canceled without rescheduling, and the claims file sent to the Board.  The Board finds that a new hearing should be scheduled.


Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule a video conference hearing.  The Veteran and his representative are to be sent appropriate notice in advance of the hearing.

2.  If, for any reason a hearing is not, or cannot be, provided, the RO should consider all evidence which has been added to the record since October 2014 and furnished a supplemental statement of the case regarding those issues currently on appeal.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


